DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1-5 and 7-15 under Arisaka in view of Tsai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arisaka in view of Tsai, further in view of Bologna et al. (US 9,935,357 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka (JP 2011-4263A, English Translation, previously presented) in view of Tsai et al. (US 2008/0278398 A1), further in view of Bologna et al. (US 9,935,357 B2).
As to claim 1, Arisaka teaches a device comprising: 
a metallic chassis (6, Fig. 1-6, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) having a tiered surface comprising an upper face (35, Fig. 3), a connecting face (36, Fig. 3), and a lower face (7, Fig. 3), wherein the connecting face is arranged between the upper face and the lower face, and the upper face and the connecting face define a raised area (31, Fig. 3); and 
an antenna cavity (space enclosed by convex portion 31, Fig. 5) formed in the raised area (31, Fig. 5) and having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) and the connecting face (36, Fig. 3) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic chassis 6); and 
an antenna positioned within the antenna cavity (“each antenna 44 is affixed to an inner surface 35a of an upper wall 35 of convex portion 31,” [0028]).
Arisaka does not explicitly teach the antenna includes a feed and ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop.
Tsai teaches the antenna includes a feed and ground leg loop (223, 221, Fig. 2), and an extension (2222, Fig. 2) directed toward a parasitic arm (23, Fig. 2) to form capacitive coupling with the feed (223, Fig. 2) of the feed and ground leg loop (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed and ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop, as taught by Tsai. One of 
Arisaka in view of Tsai does not explicitly teach the upper face is a metallic material and the connecting face is a metallic material.
The difference is drawn to the fact that the tiered portion of Arisaka is formed from a dielectric material that comprises a metallic coating on an inner surface, whereas the claimed invention comprises a metallic chassis formed entirely of metallic material, such that the upper face and the connecting face are metallic material.
Bologna teaches the upper face is a metallic material and the connecting face (14, Fig. 3A and 4) is a metallic material (“parts of lid housing portion and main housing portion 12 may include durable, rigid materials (e.g. aluminum, carbon fiber, magnesium alloy, etc.) capable of withstanding wear and tear while also protecting less-durable elements of the system,” col. 7, line 67 – col. 8, line 4).
It would have been obvious to one of ordinary skill in the art to modify the metallic chassis of Arisaka (i.e. a dielectric coated with metallic material) in view of Tsai such that the upper face and the connecting face is a metallic material, as taught by Bologna. One of ordinary skill in the art would have been motivated to make the modification because the metallic materials are more durable, and would allow the device to be made lighter and thinner while providing sufficient protection of the internal components of the system, as taught by Bologna.
As to claim 2, Arisaka in view of Tsai does not explicitly teach the upper face of the raised area and the connecting face are comprised of an aluminum alloy 
Bologna teaches the upper face of the raised area and the connecting face are comprised of an aluminum alloy (“parts of lid housing portion and main housing portion 12 may include 
It would have been obvious to one of ordinary skill in the art to modify the device of Arisaka in view of Tsai by utilizing aluminum alloy for the upper face and the connecting face of the raised area, as taught by Bologna. One of ordinary skill in the art would have been motivated to make the modification because aluminum alloy is a durable and lightweight material that would allow the device to be made thinner and more durable.
As to claim 3, Arisaka teaches the raised area (31, Fig. 3) is attached to a display portion (3, Fig. 3) via a hinging mechanism (4a, 4b, Fig. 3, “hinge portions 4a and 4b,” [0012]). 
As to claim 7, Arisaka teaches a device comprising: 
a tiered metallic chassis (6, Figs. 1-7, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) comprising: 
a raised area (31, Figs. 1-7) formed in an upper tier of the metallic chassis, the raised area comprising an upper face (35, Fig. 3, “upper wall,” [0025]) and a connecting face (36, Fig. 3, “front wall 36,” [0024]); 
a lower face (7, Fig. 3) of the metallic chassis (“the housing 6 includes an upper wall 7,” [0012]), the lower face (7, Fig. 3) on the lower tier, wherein the lower face is lower than the upper face (35, Fig. 3) of the raised area (31, Fig. 3), and wherein the connecting face (36, Fig. 3) is arranged between the upper face (35, Fig. 3) and the lower face (7, Fig. 3); and 
an antenna cavity (spaced enclosed by convex portion 31, Fig. 5) in the raised area (31, Fig. 5), the antenna cavity having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) of the raised area and the connecting face (36, Fig. 3) of the raised area (“the convex 
Arisaka does not explicitly teach the antenna includes a feed and ground leg loop and an extension directed toward a parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop.
Tsai teaches the antenna includes a feed and ground leg loop (223, 221, Fig. 2), and an extension (2222, Fig. 2) directed toward a parasitic arm (23, Fig. 2) to form capacitive coupling with the feed (223, Fig. 2) of the feed and ground leg loop (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed and ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop, as taught by Tsai. One of ordinary skill in the art would have been motivated to make the modification in order to widen the bandwidth of the antenna.
Arisaka in view of Tsai does not explicitly teach the upper face is a metallic material and the connecting face is a metallic material.
The difference is drawn to the fact that the tiered portion of Arisaka is formed from a dielectric material that comprises a metallic coating on an inner surface, whereas the claimed invention comprises a metallic chassis formed entirely of metallic material, such that the upper face and the connecting face are metallic material.
Bologna teaches the upper face is a metallic material and the connecting face (14, Fig. 3A and 4) is a metallic material (“parts of lid housing portion and main housing portion 12 may 
It would have been obvious to one of ordinary skill in the art to modify the metallic chassis of Arisaka (i.e. a dielectric coated with metallic material) in view of Tsai such that the upper face and the connecting face is a metallic material, as taught by Bologna. One of ordinary skill in the art would have been motivated to make the modification because the metallic materials are more durable, and would allow the device to be made lighter and thinner while providing sufficient protection of the internal components of the system, as taught by Bologna.
As to claim 8, Arisaka in view of Tsai does not explicitly teach the upper face of the raised area and the connecting face are comprised of an aluminum alloy 
Bologna teaches the upper face of the raised area and the connecting face are comprised of an aluminum alloy (“parts of lid housing portion and main housing portion 12 may include durable, rigid materials (e.g. aluminum, carbon fiber, magnesium alloy, etc.) capable of withstanding wear and tear while also protecting less-durable elements of the system,” col. 7, line 67 – col. 8, line 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Arisaka in view of Tsai by utilizing aluminum alloy for the upper face and the connecting face of the raised area, as taught by Bologna. One of ordinary skill in the art would have been motivated to make the modification because aluminum alloy is a durable and lightweight material that would allow the device to be made thinner and more durable.
As to claim 9, Arisaka teaches in the embodiment of Fig. 7, the antenna cavity divided into two portions (31, Fig. 7) by a metal partition (51, Fig. 7, where the hinge portion 51 is 
As to claim 11, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged to cover the two portions of the antenna cavity (44, Fig. 5) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027]). 
As to claim 12, Arisaka teaches a display portion (3, Figs. 1-6 ,” display portion 3,” [0023]) connected to the tiered metallic chassis (6, Figs. 1-6) via a hinging mechanism (4a, 4b, Figs. 1-6, “hinge portions 4a and 4b,” [0019]), wherein the hinging mechanism enables the display portion (3, Fig. 5) to be arranged within a space defined above the lower tier (7, Fig. 3)  and adjacent to the raised area (31, Fig. 3-5) (“the display portion 3 is stacked on the body portion 2, the upper wall 35 is exposed to the outside without being covered by the display portion 3…An upper surface 35t of the upper wall 35 is positioned on substantially the same plane as an upper surface 3t of the display portion 3,” [0023]).

Claims 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka (JP 2011-4263A) in view of Tsai et al. (US 2008/0278398 A1), further in view of Bologna et al. (US 9,935,357 B2, further in view of Jervis et al. (US 2013/0321216 A1).
As to claim 4, Arisaka in view of Tsai, further in view of Bologna does not explicitly teach the antenna is a multiple-input/multiple-output (MIMO) antenna. 
.
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka in view of Tsai, further in view of Bologna to be multiple-input/multiple output (MIMO) antennas, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to utilize the multiple antennas in a MIMO schemed to improve transmission and reception speeds, as taught by Jervis. 
As to claim 5, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged over the antenna cavity (“the convex portion 31 is a non-shielded portion of the shield,” [0027]).
As to claim 13, Arisaka teaches a hinged computing device (Figs. 1-7) comprising: 
a display portion (3, Fig. 7, “display portion 3,” [0051]); 
a keyboard chassis portion (2, Fig. 7, “body portion 2,” [0012] and “a keyboard 10 is attached to the upper wall 7 of the body,” [0013]) connected to the display portion (3, Fig. 7) via a hinging mechanism (23, Fig. 7, “hinge shaft 51,” [0035]), 
wherein the keyboard chassis portion (2, Fig. 7) comprises a tiered surface (31, Fig. 7, “2 convex portions 31,” [0051]) forming a hinge area (31 and 51, Fig. 7) in an upper tier and a keyboard area (10, Fig. 3) in a lower tier, the hinge area (31 and 51, Fig. 7) connected to the hinging mechanism (23, Fig. 7) (“the 2 convex portions 31 are arranged on both sides of the hinge portion 51 so as to sandwich a single hinge portion 51 provided on the display portion 3,” [0051]),
two antenna cavities (spaces enclosed by convex portions 31, Fig. 7) in the hinge area with openings (“non-shielded portion,” [0027]) in an upper surface (35, Fig. 7) and a connecting 
antennas (44, Fig. 7) arranged in the two antenna cavities; and 
a cover (35, Fig. 7) arranged over the two antenna cavities (“antenna 44 is attached to the inner surface 35a of the upper wall 35 of the projection 31,” [0051]). 
Arisaka does not explicitly teach the antennas comprising a feed and ground leg loo and a parasitic arm and an extension directed toward the parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop.
Tsai teaches the antennas comprising a feed (223, Fig. 2) and ground leg loop (221, Fig. 2), a parasitic arm (23, Fig. 7) and an extension (2222, Fig. 2) directed toward the parasitic arm to form capacitive coupling with the feed (223, Fig. 2) of the feed and ground leg loop (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed and ground leg loop, a parasitic arm and an extension directed toward a parasitic arm to form capacitive coupling with the feed of the feed and ground leg loop, as taught by Tsai. One of ordinary skill in the art would have been motivated to make the modification in order to widen the bandwidth of the antenna.
Arisaka in view of Tsai does not explicitly teach the upper face is a metallic material and the connecting face is a metallic material.
The difference is drawn to the fact that the tiered portion of Arisaka is formed from a dielectric material that comprises a metallic coating on an inner surface, whereas the claimed 
Bologna teaches the upper face is a metallic material and the connecting face (14, Fig. 3A and 4) is a metallic material (“parts of lid housing portion and main housing portion 12 may include durable, rigid materials (e.g. aluminum, carbon fiber, magnesium alloy, etc.) capable of withstanding wear and tear while also protecting less-durable elements of the system,” col. 7, line 67 – col. 8, line 4).
It would have been obvious to one of ordinary skill in the art to modify the metallic chassis of Arisaka (i.e. a dielectric coated with metallic material) in view of Tsai such that the upper face and the connecting face is a metallic material, as taught by Bologna. One of ordinary skill in the art would have been motivated to make the modification because the metallic materials are more durable, and would allow the device to be made lighter and thinner while providing sufficient protection of the internal components of the system, as taught by Bologna.
Arisaka in view of Tsai, further in view of Bologna does not explicitly teach the antennas are multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm.
Jervis teaches multiple-input/multiple output (MIMO) antennas (“When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]).
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka in view of Tsai to be multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to 
As to claim 14, Arisaka teaches wherein an upper surface of the hinge area (51, Fig. 7, where hinge area 51 is disclosed as a portion of the top cover 17 of the display 3, which is disclosed as comprising metal in para. [0015]) and surfaces of the two antenna cavities (35a, Fig. 7) comprise a metal or a metalloid (44, Fig. 7, “the antenna 44 is attached to the inner surface 35a of the upper wall 35 of the projection 31,” [0051], where it is known in the art that antennas are made of metal). 
As to claim 15, Arisaka in view of Tsai does not explicitly teach the cover comprises a glass, a ceramic, or a plastic, although Arisaka does teach the cover is non-shielded, and therefore transparent to electromagnetic radiation to and from antennas 44.
Bologna teaches the cover comprises a glass, a ceramic, or a plastic (“antenna aperture 40 may be filled with an RF permeable material 44, such as silicon, plastic, glass-fill plastic, resin, and/or other materials with a dielectric constant less than approximately 5.0,” col. 8, lines 120-23).
It would have been obvious to one of ordinary skill in the art to modify the cover of Arisaka in view of Flint by forming the cover from one of a glass, a ceramic, or a plastic, as taught by Bologna, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In particular, glass, ceramic and plastic are well known in the art as dielectric materials that allow electromagnetic radiation to pass through the cover of the antenna cavity. Plastic in particular is also known in the art as easily molded to any desired shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571) 272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845